
	

113 S1365 IS: Part D Beneficiary Appeals Fairness Act
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1365
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Nelson (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  for fair application of the exceptions process for drugs in tiers in
		  formularies in prescription drug plans under Medicare part D.
	
	
		1.Short titleThis Act may be cited as the
			 Part D Beneficiary Appeals Fairness
			 Act.
		2.Fair exceptions
			 process for drug in tiers under Medicare part DSection 1860D–4(g)(2) of the Social Security
			 Act (42 U.S.C. 1395w–104(g)(2)) is amended—
			(1)in the first sentence—
				(A)by striking
			 for tiered cost-sharing for drugs included within a formulary
			 and and inserting for any tiered cost-sharing structure within a
			 formulary (including a structure that; and
				(B)by inserting
			 , or provides for different co-payment or coinsurance amounts for drugs
			 in different tiers included within the formulary) before , a
			 part D eligible individual;
				(2)in the second
			 sentence, by inserting in any plan formulary before could
			 be covered; and
			(3)by inserting the
			 following before the last sentence: In no case may the Secretary allow a
			 PDP sponsor to make any formulary tier of the tiered cost-sharing structure
			 (including a formulary tier used for very high cost or unique items) ineligible
			 for lower-cost sharing through an exception under this
			 paragraph..
			
